DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/21, 11/24/21, 3/7/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 19, it appears that the claim is directed to both an apparatus and a method for its use, which is indefinite under 35 USC 112(b). As stated in MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)”. The claim limitation of “wherein, in use: the detector is to be carried in a first hand of an operator; and the frame is to be held in a second hand of the operator, different to the first hand” is not directed to the apparatus, but rather to actions of the user which creates confusion as to when direct infringement occurs. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 13, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop, US 3991363 in view of Lee, US 20160299183
Regarding claim 1, Lathrop discloses a locator for detecting faults in an insulation layer of an insulated conductor buried beneath a ground surface (Title), the insulated conductor carrying an alternating current (Col. 1 lines 55-65), the locator comprising: 

Regarding claim 2, Lathrop discloses determining phase difference between the current signal and voltage signal (Claim 9; in phase, out of phase relationship between sampled signals used to determine fault).
Regarding claim 3, Lathrop discloses current measurements based on the processed current signal, voltage measurements based on the processed voltage signal and a phase measurement based on the determined phase difference between the current signal and voltage 
Regarding claim 4, Lee discloses a position locating device arranged to determine a position of the locator, wherein the processor is configured to store, in the memory, position information relating to the position of the locator when stored current and voltage measurements were measured (Fig. 25; GPS; Para [0127] “a location data link to the measuring values”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lee into Lathrop for quickly detecting the location of a fault or damage to the buried conductor.
Regarding claim 6, Lee discloses comprising a communications interface for communicating with a portable computing device, wherein the processor is configured to transmit the current and voltage measurements to the portable computing device (Fig. 24; communication to server). 
Regarding claim 7, Lee teaches wherein the processor is configured to transmit the current and voltage measurements to the portable computing device in real time (Fig. 25; computer).
Regarding claim 8, Lee discloses wherein the processor is configured to, in use, obtain survey measurement data, the survey measurement data comprising, for each of a plurality of 
	Regarding claim 9, Lathrop discloses a phase difference measurement of the phase difference between the current signal and the voltage signal (Fig. 3; phase difference detector 22 detects phase difference between the current signal from source 24 and voltage present at 22 from the capacitive element 27). Lee discloses wherein the survey measurement data further comprises each of the plurality of different positions along the survey path traversed by the locator (Fig. 24-30).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Lee into Lathrop so that the information can be quickly analyzed to make a determination of a wire as a fault and non-fault indication.
Regarding claim 13, Lee discloses comprising a communications interface for communicating with an external computing device, wherein the processor is configured to transmit the current and voltage measurements to the portable computing device (Fig. 29; communication link to remote server), wherein the external computing device is a portable computing device (Fig. 29; remote computer).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lee into Lathrop for the benefit of providing a measurement result to other devices so that analysis of data can be accomplished remotely. 
Regarding claim 17, Lee teaches wherein the simultaneous sampling causes a survey to be done quicker by being performed in one pass of the buried conductor (¶[0135]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to 
Regarding claim 18, Lathrup discloses wherein the current signal is used to determine a current in the buried conductor (Fig. 1; col. 3 lines 20-35).
Regarding claim 20, Lathrop discloses a method for detecting faults in an insulation layer of an insulated conductor buried beneath a ground surface (Col. 1 lines 55-65), the method comprising: applying an alternating current to the buried conductor; simultaneously (i) detecting a magnetic field generated by the alternating current with a magnetometer located above the ground surface (Fig. 1; field sensing unit; signal from unit 18 being a current signal as magnetic field generates a current) ;)  and (ii) measuring a voltage between a pair of probes in electrical contact with the ground surface(Fig. 1-3; probes 17 detect a earth voltage gradient); generating (i) a current signal indicative of a current in the buried conductor based on the detected magnetic field (Fig. 1-3; signal from unit 18 being a current signal as magnetic field generates a current); and (ii) a voltage signal indicative of the measured voltage (Fig. 1-3; probe 17 signal is the voltage between the probes).  
Lathrop is silent in simultaneously displaying the current and voltage signals at a user interface.  However, Lee is in the field of locating faults in an insulated conductor and teaches a user interface configured to simultaneously display current and voltage signals (Fig. 26 – sample database of current and voltage at the four conductors).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lee into Lathrop for the benefit of providing a voltage and current together in order to accomplish a quicker way to determine faults from the conductor (¶[0126]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop, US 3991363 in view of Lee, US 20160299183 in view of Kim, US 20120086459
Regarding claim 5, Lathrop is silent in wherein the processor is configured to determine a rate of phase difference with respect to distance determined on the basis of the position information.  However, Kim teaches a processor is configured to determine a rate of phase difference with respect to distance determined on a basis of position information (fig. 13-15; step 1304,1306; net fault being 90 degrees out of phase; step 1330-1332, fault distance based on the phase difference). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kim into Lathrop as modified for the benefit of detecting multiple types of fault and the location of the fault. 
Regarding claim 12, Kim discloses the locator comprises a display and the processor is configured to cause a plot of at least one of: the current measurements; the voltage measurements; and the phase difference measurements against distance to be displayed on the display (Fig. 14, 15; phase voltage, phase current with out of phase data as shown in figures 14, 15). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kim into Lathrop as modified for the benefit of detecting multiple types of fault and the location of the fault.
. 
.
Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop, US 3991363 in view of Lee, US 20160299183 in view of Hanlon et al., US 5828219 
Regarding claim 15, Lathrop is silent in wherein the alternating current carried in the insulated conductor has a low frequency component and a relatively higher frequency component, and wherein the magnetometer is arranged to detect the magnetic field generated by the low frequency component. Hanlon discloses wherein the alternating current carried in the insulated conductor has a low frequency component and a relatively higher frequency component, a magnetometer is arranged to detect the magnetic field generated by the low frequency component (Col. 3 lines 1-10; main body 100 detects high frequency, magnetometer detects low frequency).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Hanlon into Lathrop as modified for the benefit of detecting a signal which is less vulnerable to interference and distortion (Summary).
Regarding claim 16, Lathrop in view of Lee discloses magnetic field sensors but is silent in the magnetic field sensors each configured to generate a magnetic field signal in response to a magnetic field generated by the high frequency component, wherein the processor is configured .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, prior art does not disclose or suggest: “wherein the processor is configured to determine, based upon a variation in the phase difference measurements with distance over a section of the survey path, information regarding the length of a fault located in an insulation layer of an insulated conductor buried beneath the ground surface under the survey path” in combination with all the limitations of claim 1. 
Claims 11 and 19 are dependent on claim 10 and are therefore also allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868